ITEMID: 001-23122
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: WINKLEROVA AND 2 OTHERS v. THE SLOVAK REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Matti Pellonpää
TEXT: The applicants are Slovakian nationals. Their particulars are set out in the list attached hereto. They were represented before the Court by Mr V. Hajduk, a lawyer practising in Michalovce. The respondent Government was represented by Mr P. Vršanský, their Agent.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 27 July 1994 the applicants (or their legal predecessors) claimed ownership of real property before the Žilina District. On 8 May 1995 the plaintiffs complied with the District Court’s request to submit their action in accordance with the formal requirements.
On 11 July 1995 a hearing was held before the Žilina District Court.
On 20 March 1996 the plaintiffs asked the president of the District Court to assign the case to another judge. The request was submitted to the Žilina Regional Court which decided, on 28 May 1997, not to disqualify the District Court judge dealing with the case.
On 4 November 1998 the case was transferred to a different chamber of the Žilina District Court.
On 24 November 1998 the judge requested the plaintiffs to submit further information. The plaintiffs replied on 22 December 1998.
On 15 August 1999 the case was assigned to a different chamber of the Žilina District Court. On 27 October 1999 and on 19 November 1999 respectively the defendants were requested to submit further information.
On 19 November 1999 the District Court submitted the case file to the Ministry of Justice. The file was returned on 3 July 2000.
On 31 October 2000 the case was transferred to another chamber of the Žilina District Court.
On 30 October 2001 the District Court discontinued the proceedings on the ground that the plaintiffs had failed to substantiate their claim.
On 28 March 2002 the Žilina Regional Court upheld the District Court’s decision to discontinue the proceedings.
On 11 June 2002 the applicants filed an appeal on points of law. The proceedings are pending before the Supreme Court.
Article 48 (2) of the Constitution provides, inter alia, that every person has the right to have his or her case tried without unjustified delay.
As from 1 January 2002, the Constitution has been amended in that, inter alia, individuals and legal persons can complain about a violation of their fundamental rights and freedoms pursuant to Article 127 the relevant part of which reads as follows:
“1. The Constitutional Court shall decide on complaints lodged by natural or legal persons alleging a violation of their fundamental rights or freedoms or of human rights and fundamental freedoms enshrined in international treaties ratified by the Slovak Republic ... unless the protection of such rights and freedoms falls within the jurisdiction of a different court.
2. When the Constitutional Court finds that a complaint is justified, it shall deliver a decision stating that a person’s rights or freedoms set out in paragraph 1 were violated as a result of a final decision, by a particular measure or by means of other interference. It shall quash such a decision, measure or other interference. When the violation found is the result of the failure to act, the Constitutional Court may order that [the authority] which violated such rights or freedoms should take the necessary action. At the same time the Constitutional Court may return the case to the authority concerned for further proceedings, order that such an authority abstain from violating fundamental rights and freedoms ... or, where appropriate, order that those who violated the rights or freedoms set out in paragraph 1 restore the situation existing prior to the violation.
3. In its decision on a complaint the Constitutional Court may grant adequate financial satisfaction to the person whose rights under paragraph 1 were violated.” ...
The implementation of the above constitutional provisions is set out in more detail in Sections 49 - 56 of Act No. 38/1993 (the Constitutional Court Act), as amended with effect from 20 March 2002.
After 20 March 2002 the Constitutional Court delivered a number of decisions in which it found a violation of Article 48 (2) of the Constitution, ordered the general court concerned to avoid any further delays in the proceedings and awarded the successful complainants financial compensation in respect of delays which had already occurred.
